Citation Nr: 1341357	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Whether the March 2009 discontinuance of Vocational Rehabilitation and Education (VR&E) benefits under the provisions of Chapter 31, Title 38, of the United States Code, was proper.

2.  Entitlement to VR&E benefits under 38 U.S.C. Chapter 31 for the period beginning from August 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1992 to March 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 and February 2011 decisions of the Department of Veterans Affairs, Regional Office located in Pittsburgh, Pennsylvania (RO).  In the March 2009 decision, the RO placed the Veteran in "discontinued" status, and in the February 2011 decision, the RO denied retroactive induction into a vocational rehabilitation training program. 

The Veteran testified before the undersigned at a hearing held in November 2011.  A copy of the hearing transcript has been associated with the claims folder.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  

The Board acknowledges that a March 2011 statement of the case (SOC) lists an issue for entitlement to retroactive induction for VR&E benefits under Chapter 31 prior to March 2010.  However, given the favorable decision to overturn the Veteran's March 2009 discontinued status, the August 2008 application of additional benefits remains pending and the question of retroactive induction prior to March 2010 is moot.  That matter is no longer on appeal. 

The Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" system to insure a total review of the evidence.

The issue for entitlement to an extension beyond the permissible 48 months for VR&E benefits under Chapter 31 has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran was not properly notified of a November 2008 adverse change in the status of her application for additional services from "evaluation and planning" status to "interrupted" status. 

2.  The Veteran has qualifying service-connected disability rated at 100 percent for Meniere's syndrome, and VA concedes that she has serious employment handicap. 

3.  Resolving any doubt in her favor, the evidence of record demonstrates that the achievement of the Veteran's vocational goal is feasible. 


CONCLUSION OF LAW

1.  The March 2009 discontinuance of Vocational Rehabilitation and Education (VR&E) benefits under the provisions of Chapter 31, Title 38, United States Code, was not proper.  38 U.S.C.A. § 3111 (West 1991); 38 C.F.R. §§ 21.180; 21.198 (2013).

2.  The criteria for establishing eligibility for VR&E for the period beginning from August 2008 have been met. 38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002); 38 C.F.R. §§ 21.40, 21.50, 21.51, 21.57, 21.74 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duties to notify and assist is necessary.

The Veteran seeks entitlement to Vocational Rehabilitation and Education (VR&E) benefits under the provisions of Chapter 31, Title 38, of the United States Code for the period beginning from August 2008.  

The purposes of vocational rehabilitation and educational (VRE) benefits provided in chapter 31, title 38, United States Code, is to enable veterans with service-connected disabilities to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100.  A veteran who meets the criteria for basic entitlement may be provided a program of rehabilitative services which may include medical, diagnostic, counseling, educational, vocational, and/or employment services, among other services, as are determined to be needed and appropriate.  38 C.F.R. § 21.35(i). 

There are three basic requirements for eligibility for Chapter 31 vocational rehabilitation benefits.  The first requirement is that veteran has a service-connected disability of 20 percent or more and is determined to be in need of rehabilitation to overcome an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  The second requirement is that the services necessary for training and rehabilitation must be identified by VA and the veteran.  38 C.F.R. § 21.1(b)(2).  The third requirement is that VA and the veteran must develop a written plan describing the program goals and the means through which those goals will be achieved.  38 C.F.R. § 21.1(b)(3).

A veteran seeking Chapter 31 vocational rehabilitation training is assigned a specific case status.  See 38 C.F.R. § 21.180(a).  A veteran's initial case status is "applicant" status.  38 C.F.R. § 21.182.  Once the existence of a qualifying service-connected disability is established under 38 C.F.R. § 21.40(a), an "initial evaluation" is scheduled under 38 C.F.R. § 21.50(a), after which a veteran may then progresses to "evaluation and planning status."  See 38 C.F.R. § 21.180(e)(1)-(4). 

During evaluation and planning status, it is determined whether a veteran has an employment handicap under 38 C.F.R. § 21.40(b) and whether achievement of a vocational goal is feasible, and a plan is developed.  See 38 C.F.R. §§ 21.184(a)(1), 21.50. 

The term "vocational goal" is defined by statute as gainful employment consistent with the veteran's abilities, aptitudes, and interests. 38 U.S.C.A. § 3101(8).  In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's service-connected and non-service-connected disabilities, when considered in relation to a veteran's circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).

When a decision concerning achievement of a vocational goal cannot be made during the initial evaluation, 38 C.F.R. § 21.57 provides for an extended evaluation, and a veteran's case may be assigned to "extended evaluation status."  38 C.F.R. § 21.57(a); see 38 C.F.R. § 21.188 (outlining the procedures for moving an applicant from "evaluation and planning" status to "extended evaluation" status). An extended evaluation may be authorized for the period necessary to determine whether the attainment of a vocational goal is currently reasonably feasible for the veteran; a counseling psychologist may approve an initial period of up to 12 months for an extended evaluation.  See 38 C.F.R. § 21.74(a) and (c).

If a veteran completes "evaluation and planning status," he or she moves to "rehabilitation to the point of employability" status, from there progresses to "employment services" status and from there to "rehabilitated" status.  See 38 C.F.R. §§ 21.180, 21.190, 21.194, 21.196. 

The veteran is responsible for satisfactory conduct and cooperation in developing and implementing a program of rehabilitative services under Chapter 31. 38 C.F.R. § 21.362(a).  Specifically, a veteran must: (1) cooperate with VA staff in carrying out the initial evaluation and developing a rehabilitation plan; (2) arrange a schedule which allows him or her to devote the time needed to attain the goals of the rehabilitation plan; (3) seek the assistance of VA staff, as necessary, to resolve problems which affect attainment of the goals of the rehabilitation plan; (4) conform to procedures established by VA governing pursuit of a rehabilitation plan including enrollment and re-enrollment in a course, changing the rate at which a course is pursued, requesting a leave of absence, requesting medical care and treatment, securing supplies, and other applicable procedures; (5) conform to the rules and regulations of the training or rehabilitation facility at which services are being provided.  38 C.F.R. § 21.362(c).

At any point during the process where a veteran's conduct or cooperation becomes unsatisfactory, the veteran may be moved first, "interrupted" status with suspension of services, and then to "discontinued" status where services to the veteran may be terminated.  See 38 C.F.R. §§ 21.197; 21.198.  Vocational rehabilitation service and assistance may be "interrupted" when the evidence indicates that the veteran will be able to resume the program at some future date, which can be approximately established.  See 38 C.F.R. §§ 21.197, 21.362, 21.364.  If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made, and are found not reasonably likely to be effective, "discontinue" services and assistance to the veteran.  38 C.F.R. § 21.364(a).  

Whenever a veteran's status is changed, the veteran must be fully informed of that fact by a letter that states the reasons for the change in status, 38 C.F.R. § 21.180(d), and be afforded prior notification of any adverse action, 38 C.F.R. § 21.420(d).

In this case, the Veteran submitted an application for additional services under the VR&E program in August 2008.  She attended orientation later that month in which she acknowledged the requirements for the VR&E program.  The Veteran met with an assigned Vocational Rehabilitation Counselor (VRC) on September 23, 2008 for an initial evaluation and a September 2008 Counseling Record - Narrative Report is contained in the record. 

The record next contains an unaddressed November 2008 notice letter that shows that the Veteran's vocational rehabilitation program has been placed in "interrupted" status because she had not provided the requested documentation.  It then states that if the Veteran does not contact her VRC within 30 days of this letter to reestablish her interest in the vocational rehabilitation program, then her training program will be placed in "discontinued" status and she is no longer eligible for VR&E benefits.  The November 2008 letter does not contain the Veteran's address and during the November 2011 hearing, she testified that she never received this letter.  

In a March 2009 decision, the Veteran was informed that her VR&E services have been stopped due to "discontinued" status.  This decision also informed the Veteran of her right to appeal.  The Board liberally construes the Veteran's February 2010 correspondence as a timely notice of disagreement.  

As noted above, VA regulations require that whenever a veteran's status is changed, prior to any adverse action, the veteran must be fully informed of that fact by a letter that states the reasons for the change in status. 38 C.F.R. §§ 21.180(d), 21.420(d).  There is no indication in the record that the Veteran received actual notice that her application for additional VR&E benefits had been placed in "interrupted" status in November 2008.   As the November 2008 letter does not contain the Veteran's address, the Board finds that the presumption of regular practice of mailing such notices does not apply.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  Moreover, the Veteran credibly testified that she did not receive this notice letter.  Her testimony is corroborated by her February 2010 correspondence in which she inquires about the status of her 2008 application for additional VR&E benefits.  

The United States Court of Appeals for Veterans Claims (Court) in Wing v. West, 11 Vet. App 98 (1998) emphasized the necessity of thoroughly notifying the veteran of the status of his claim and any changes thereto.  It appears from the historical review as set forth above, that the Veteran's claim likely falls within the directives of Wing.  Therefore, VA's placement of the Veteran's application in "interrupted" status and then placed in "discontinued" status was improper as she did not receive notice of the November 2008 adverse action prior to the change in her status.  The Veteran's August 2008 application for additional VR&E services was improperly discontinued in March 2009. 

The Board must now consider whether the evidence of record under the laws and regulations as set forth above, demonstrates that the Veteran is entitled to VR&E benefits under Chapter 31, Title 38, United States Code for the period beginning from August 2008.  The Board concludes that it does. 

It is not disputed that the Veteran is currently assigned a 100 percent disability evaluation for a Meniere's disease disability and has a serious employment handicap.  Moreover, the Board concludes that the Veteran's vocational goal is suitable and is reasonably feasible since August 2008. 

The Board notes that both the  2008 and 2010 assigned VRCs questioned the feasibility of the Veteran's vocational goal.  The September 2008 Counseling Record - Narrative Report shows that the 2008 VRC found that additional documentation was required before determining the feasibility of achievement of the Veteran's vocational goal.  Pertinently, the Board notes that the September 2008 Narrative Report contains incorrect information as well as information that applies to another veteran; the probative value of this document is questionable.  

Also, the record contains an April 2010 rehabilitation plan that shows the Veteran was placed on an individual extended evaluation plan (IEEP) from April 2010 to August 2010 and following the period of extended evaluation, the Veteran's case would be reviewed for feasibility to continue on an Individual Written Rehabilitation Plan (IWRP).  The April 2010 rehabilitation plan was signed by the 2010 assigned VRC as well as signed and acknowledged by Veteran.  However, there is no indication on the form that a counseling psychologist approved the Veteran's IEEP for the period from April 2010 to August 2010.  In a March 2011 statement of the case, VA conceded that a counseling psychologist did not approve the Veteran's April 2010 IEEP.  

The April 2010 extended evaluation plan was not properly approved by a counseling psychologist as required under 38 C.F.R. § 21.74, and as such, the April 2010 extended evaluation plan was invalid.  A properly approved extended evaluation plan was not in existence at any point since the Veteran's August 2008 application and the issue of feasibility remains in question. 

After resolving any doubt in the Veteran's favor, the Board finds that the pursuit of the Veteran's vocational goal is suitable and feasible.  The Board finds that the question of feasibility for the achievement of her vocation goals resolves in the Veteran's favor.  See 38 C.F.R. §§ 21.50; 21.184.  Accordingly, entitlement to vocational rehabilitation benefits under Chapter 31, Title 38, United States Code is warranted for the period beginning from August 2008, subject to regulations governing the payment of VR&E benefits.

In this regard, the Board notes in February 2010 it was noted that the Veteran had only 15 months and 14 days remaining out of the original 48 months permissible of VR&E benefits.  Since February 2010, the Veteran has been awarded some portion of the benefits remaining from that 15 month and 14 days period.  This decision does not create an extension of VR&E benefits beyond the usual 48 month entitlement.  To the extent that this decision allows for the eligibility of benefits beyond the 48 months, that matter, the extension of the 48 months for VR&E benefits, has been referred back to the RO for appropriate action and will not be considered by the Board at this time. 


ORDER

The March 2009 discontinuation of the Veteran's Vocational Rehabilitation and Education (VR&E) benefits under Chapter 31 was improper. 

Entitlement to eligibility for VR&E for the period beginning from August 2008 is granted, subject to the regulations governing the payment of VR&E benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


